IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-79,290-03


IN RE WAYNE ANSARA WILEY, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. W-0672304 U(A) IN THE 291ST DISTRICT COURT
FROM DALLAS COUNTY


Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed an application for a writ of habeas corpus
in the 291st District Court of Dallas County, and that the application has been forwarded to this
Court without Relator having been provided with copies of the documents submitted in response to
the application or the trial court's findings of fact and conclusions of law, as required by Section 7
of Article 11.07 of the Texas Code of Criminal Procedure.
	In these circumstances, additional facts are needed.  Respondent, the District Clerk of Dallas
County, is ordered to file a response by stating whether the District Clerk has complied with the
requirements of Article 11.07, section 7 of the Texas Code of Criminal Procedure, and if not, why
not.   If the District Clerk has mailed or delivered copies of the relevant documents to Relator, the
Clerk shall submit proof of the date of such mailing or delivery.  This application for leave to file
a writ of mandamus shall be held in abeyance until Respondent has submitted the appropriate
response.  Such response shall be submitted within 30 days of the date of this order.


Filed: October 23, 2013
Do not publish